IN THE SUPREME COURT OF THE STATE OF NEVADA


                COREY MATTHEW CAMPANA,                                  No. 68055

                              vs.
                                  Appellant,
                                                                              FILED
                THE STATE OF NEVADA,                                          JUN 1 0 2096
                                  Respondent.
                                                                                  IE K. LINDEMAN
                                                                         CLEW   Pt sePtormELouRt
                                                                         By




                       ORDER GRANTING MOTION AND DISMISSING APPEAL
                            This is an appeal from a judgment of conviction subject to the
                provisions of NRAP 3C. On February 17, 2016, we removed attorney Jane
                Eberhardy as counsel for appellant and remanded this matter to the
                district court for the limited purpose of appointing new appellate counsel.
                            Ms. Eberhardy filed a motion for an extension of time to
                comply with our orders and for reconsideration of the order removing her
                as counsel. The district court filed a request for a stay pending our
                decision on the motion, indicting its inclination to reappoint her as
                counsel.
                            Having considered Ms. Eberhardy's motion, the district court's
                request for a stay, and cause appearing, we grant the motion for an
                extension and reconsideration. We vacate our February 17, 2016, order
                removing Ms. Eberhardy as counsel and for limited remand.'
                            Ms. Eberhardy has also filed a notice of appellant's request for
                a voluntary withdrawal of this appeal. Ms. Eberhardy advises this court
                that she has informed appellant of the legal effects and consequences of


                      'We deny as moot the district court's request for a stay.



SUPREME COURT
       OF
     NEVADA

(0) 1947A
                                                                                          ffirQ,
                    voluntarily withdrawing this appeal, including that appellant cannot
                    hereafter seek to reinstate this appeal, and that any issues that were or
                    could have been brought in this appeal are forever waived. Having been
                    so informed, appellant consents to a voluntary dismissal of this appeal.
                    Cause appearing, we
                                ORDER this appeal DISMISSED. 2




                                            Hardesy


                                                                   E.IC
                                                              Pickering




                    CC:   Hon. Steve L. Dobrescu, District Judge
                          Jane Eberhardy, Esq.
                          Attorney General/Carson City
                          White Pine County District Attorney
                          White Pine County Clerk
                          State Bar of Nevada




                          2 Becauseno remittitur will issue in this matter, see NRAP 42(b), the
                    one-year period for filing a post-conviction habeas corpus petition under
                    NRS 34.726(1) shall commence to run from the date of this order.



SUPREME COURT
        OF
     NEVADA

                                                         2
(0) 1947A    (40p